Citation Nr: 1522002	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  05-07 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for scar on the right buttock and thigh. 

2.  Entitlement to a disability rating in excess of 10 percent for right lateral femoral cutaneous neuropathy.  

3.  Entitlement to a disability rating in excess of 10 percent for residuals of shell fragment wound to the right leg.

4.  Entitlement to a disability rating in excess of 20 percent for residuals of a shell fragment wound to the right buttock. 

5.  Entitlement to a compensable disability rating for postoperative chronic hypertrophic rhinitis with polyposis. 

6.  Entitlement to a compensable disability rating for thrombotic hemorrhoids, post hemorrhoidectomy.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In March 2007, the Board remanded the issue of entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound to the right buttock for further evidentiary development, and denied the issues of entitlement to compensable disability ratings for postoperative chronic hypertrophic rhinitis with polyposis and for thrombotic hemorrhoids, post hemorrhoidectomy.  In May 2008, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand the latter two claims to the Board. 

In September 2009, the Board denied entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound to the right buttock, entitlement to a compensable disability rating for postoperative chronic hypertrophic rhinitis with polyposis, and entitlement to a compensable disability rating for thrombotic hemorrhoids, post hemorrhoidectomy.  In May 2010, the Court granted a Joint Motion to remand these three claims to the Board.  Those claims were then remanded by the Board in July 2011.

Also in September 2009, the Board remanded the issues of entitlement to a disability rating in excess of 10 percent for scar on the right buttock and thigh, entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound to the right leg, entitlement to a disability rating in excess of 10 percent for right lateral femoral cutaneous neuropathy, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for further evidentiary development.  

In a January 2015 rating decision, the RO awarded a 20 percent rating for shell fragment wound of the right buttock, muscle group XVII, effective December 1, 2003.

As a final preliminary matter, the Board observes that in a September 2004 statement, the Veteran expressed disagreement with an effective date assigned by  an August 2004 rating decision.  As that rating decision assigned effective dates   for multiple issues, the RO sought clarification from the Veteran in May 2008 and again in May 2014 as to the specific effective date with which he was disagreeing.  Notably, in May 2014, the Veteran was notified that if he did not respond to the letter within 60 days, his September 2004 statement would not be accepted as a notice of disagreement with any of the effective dates assigned.  To date, the Veteran has not responded.  Given the Veteran's failure to clarify his wishes within one year of notice of the August 2004 rating decision and after multiple requests by the RO for clarification, the Board finds that his September 2004 statement was not a valid notice of disagreement with any the effective dates assigned by the August 2004 rating decision.  See 38 C.F.R. § 19.26 (c)(2).  Thus, the Board finds that no further action is necessary as to that matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The scar of the right buttock and thigh is superficial and painful but is not manifested by instability, limitation of motion, or functional impairment, nor does it exceed 39 square centimeters.

2.  The Veteran's right lateral femoral cutaneous neuropathy is primarily manifested by pain and has more closely approximates mild incomplete paralysis.

3.  The residuals of a shell fragment wound of the right leg are considered no more than moderately disabling under Muscle Group XI.

4.  The Veteran's residuals of a shell fragment wound to the right buttock are considered no more than moderately disabling under Muscle Group XVII. 

5.  The Veteran's post-operative chronic hypertrophic rhinitis with polyposis is not productive of greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side. 

6.  The Veteran's thrombotic hemorrhoids, post hemorrhoidectomy, are not manifested by frequent recurrences of large or irreducible hemorrhoids with excessive redundant tissue, persistent bleeding with secondary anemia, or fissures.  

7.  Resolving doubt in favor of the Veteran, his service-connected disabilities render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for a scar of the right buttock and thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2006).

2.  The criteria for a disability rating in excess of 10 percent for right lateral cutaneous neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Code 8526 (2014).

3.  The criteria for a disability rating in excess of 10 percent for residuals of a shell fragment wound to the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5311 (2014).

4.  The criteria for a disability rating in excess of 20 percent for residuals of a shell fragment wound to the right buttock have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5317 (2014). 

5.  The criteria for a compensable disability rating for postoperative chronic hypertrophic rhinitis with polyposis have not been met.  38 U.S.C.A. §§ 1155,    5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2014). 

6.  The criteria for a compensable disability rating for thrombotic hemorrhoids, post hemorrhoidectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2014).

7.  The requirements for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

In this case, the duty to notify was satisfied by way of April 2004, April 2007, and March 2010 letters, which notified the Veteran of the information and evidence necessary to establish higher ratings, as well as how VA determines effective dates and disability ratings, and the types of evidence which impacts those determinations.  Additionally, with respect to the increased rating scar claim, the Veteran's appeal arises from his disagreement with the initial rating assigned.  The Courts have held that once service connection is granted, the claim is substantiated, and additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed.Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  This case was last readjudicated in January 2015, and the Veteran has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records and post-service treatment records have been obtained.  He has also been afforded VA examinations.  The Veteran has not otherwise identified outstanding medical records pertinent to the current claims.  The Board is cognizant that the Veteran has been in receipt of private treatment during the period on appeal.  However, he has not provided authorizations for the release of those records, despite being provided such a release in April 2007, and the same month he responded that he had no further evidence to submit.

The Board notes that actions requested in prior remands have been undertaken, inasmuch as the Veteran has been provided additional VCAA notice, and the AOJ obtained ongoing VA treatment records, VA examinations and medical opinions.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board finds that there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.       See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake      v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R.       § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Scar of the Right Buttock and Thigh

The Veteran contends that a disability rating in excess of 10 percent is warranted for his right thigh and buttock scar.

As a preliminary matter, the Board notes that, as of October 23, 2008, revised provisions for evaluating scars were enacted.  However, the new regulation indicates that these revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, the Veteran's claim will be considered under the criteria effective as of the date of his claim on December 1, 2003.

Additionally, the Board notes that the July 2004 rating decision listed the issue as "scars" of the right buttock and thigh.  However, a separate scar of the thigh was not identified on the current VA examination or on previous examinations.  Moreover, the Board notes that the statement of the case amended the issue to be a "scar" of the right buttock and thigh.  Thus, the Board must conclude that the RO's reference to right buttock and thigh scar(s) represents the single scar identified as 5.5 by 4 centimeters. 

Here, the Veteran's scar of the right buttock and thigh has been assigned the maximum 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7804, which provides for scars that are painful and superficial on examination.  A  higher rating is not available under that diagnostic code.

In order to warrant a higher 20 percent rating, the evidence must show a scar that is deep or that causes limited motion in an area exceeding 12 square inches (77 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801.  While Diagnostic Code 7805 could also potentially provide for a higher rating based on limitation of function of the affected part, the evidence here does not show any functional impairment of the right buttock and thigh caused by the scar.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Thus, Diagnostic Code 7805 is not for application.

Diagnostic Code 7801 could also provide for a separate 10 percent rating if the evidence shows a scar that is deep or that causes limited motion in an area exceeding 6 square inches (39 square centimeters).  Id.  Additionally, while Diagnostic Code 7802 pertaining to superficial scars that do not cause limited motion in an area of 144 square inches (929 square centimeters) or greater, and Diagnostic Code 7803 pertaining to superficial unstable scars also provides for a maximum 10 percent rating, and cannot serve as the basis for a higher rating, they nevertheless can serve as a basis for a separate rating if shown by the evidence.  38 C.F.R. § 4.118. 

Here, the evidence shows that the Veteran's scar is well-healed and superficial.     The July 2004 VA examination revealed the scar of the right buttock and thigh was adherent and elevated; however, the examiner indicated the scar was superficial, and not deep.  The scar was 5.5 by 4 centimeters (22 square centimeters).  Regardless    of whether the scar was deep or superficial, the area involved is less than 39 square centimeters.  Even considering the other right leg/knee scar, which was 3 centimeters by .5 centimeters (1.5 square centimeters), the Veteran's combined scar area would still be less than 39 square centimeters and far less than 77 square centimeters necessary to respectively warrant a separate or higher rating under Diagnostic Code 7801.  Thereafter, in June 2008 and September 2014, VA examiners noted either no evidence of a scar or minimal scarring, and May 2014 VA examiners expressly  found no occupational impairment associated with the right buttock and thigh scar.

VA treatment notes dated between December 2003 and January 2015 also do       not support entitlement to higher or separate rating.  They show that skin and extremities were routinely examined during visits and, despite this, there is no mention of any right buttock and thigh scar, let alone any objective evidence of a scar that is deep, unstable, causing limited motion or functional impairment, or exceeding 39 square centimeters or 77 square centimeters.  Nor did the Veteran offer any complaints related to the scar during any of those visits.  On review of systems in February 2003, March 2004, March 2005, April 2006, March 2007,  November 2011, February 2013, and February 2014, the Veteran denied rashes and lesions and did not otherwise report his right buttock and thigh scar.  In July 2008, June 2010, May 2012 and May 2013, the Veteran reported "no skin problems in the last 30 days."  Physical examination of the skin and/or extremities in April 2007, April 2008, January 2011, February 2013, and February 2014 revealed intact pedal skin, or skin that was non-icteric and without suspicious lesions, keratosis, or rash.  Again, there was no mention of any scar.  

Even more probative, the Veteran did not mention the right buttock and thigh scar or scar-related complaints, and no scar-related findings were documented, even during visits when other skin problems were present, such as in March 2004 when the Veteran reported a fungal rash in his groin and on both feet, or in April 2006    or January 2011 when scattered keratosis and numerous seborrheic and actinic keratoses were respectively noted.  Nor was there any discussion of the right buttock and thigh scar in July 2011 when the Veteran reported troubling skin problems, such as burns, bruises, or itching, in the last 30 days.  Also probative    are November 2011 and June 2012 medical statements submitted on the Veteran's behalf relating to his housebound status, which are completely silent for any discussion of the right buttock and thigh scar. 

The Board also finds it likely that had the Veteran's right buttock and thigh          scar become more severe since the July 2004 VA examination, there would be documented complaints or clinical findings associated with the scar in the treatment records, or the June 2008 or July 2014 VA examiner would have noted more than minimal scarring, at worst.  Regardless, there are contemporaneous treatment records and medical statements, and the Veteran has not asserted, nor does the evidence otherwise show, that the right buttock and thigh scar is unstable, limits    the motion or function of the right buttock and thigh, exceeds an area of 77 square centimeters, or has worsened.  The Board recognizes a vague, general, October 2009 form letter from the Veteran that "the basis of this claim [for increase] is     that my condition(s) have become more severe."  However, the Board finds such a general statement to be insufficient to warrant a new examination, particularly in light of the contemporaneous treatment notes and dearth of complaints or clinical findings related to any right buttock and thigh scar in the record.

In sum, absent evidence of right buttock and thigh scarring that is deep, unstable, causing limited motion or functional impairment, exceeding 39 square centimeters or 77 square centimeters, the Veteran does not meet the criteria for a rating in excess of 10 percent rating under any relevant diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

Based on this review, the Board finds that the Veteran's scar of the right buttock and thigh most closely approximates the criteria for a 10 percent rating under Diagnostic Code 7804.  See 38 C.F.R. §§ 4.3, 4.7.  The preponderance of the evidence is against the assignment of higher or separate ratings at any point during the period on appeal.  

2. Shell Fragment Wound Residuals of the Right Leg and Right Buttock

For VA rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions, including 6 muscle groups for the pelvic girdle and thigh (Diagnostic Codes 5313 through 5318).  The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint (except in the case of Muscle Groups I and II, acting upon the shoulder).  For compensable muscle group injuries which are in   the same anatomical region, but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55.

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(d).  Under Diagnostic Codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  Id. 

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small   shell or shrapnel fragment, without the effect of high velocity missile, residuals     of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or     large low velocity missile, with debridement, prolonged infection, or sloughing     of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.   There would be indications on palpation of loss of deep fascia, muscle substance,  or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple   low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function. 

If they happen to be present, the following would also be signs of severe muscle injury: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile, (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle, (C) Diminished muscle excitability to pulsed electrical current  in electrodiagnostic tests, (D) Visible or measurable atrophy, (E) Adaptive contraction of an opposing group of muscles, (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle,  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  Id. 

The Board notes that the Veteran receives a separate rating for a right lateral femoral cutaneous neuropathy associated with the shell fragment wound of the  right leg.  Thus, any symptomatology related to the neuropathic disorder cannot    be considered in the assignment of the rating for the shell fragment wound of the right leg.  See 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided). 

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for residuals of a shell fragment wound to the right leg, and a disability rating in excess of 20 percent for residuals of a shell fragment wound to the right buttock.  

Turning first to the right leg, the Veteran's disability has been evaluated pursuant to Diagnostic Code 5311, which provides evaluations for disability of Muscle Group XI.  38 C.F.R. § 4.73.  The functions of those muscles are as follows: propulsion, plantar flexion of the foot, stabilization of the arch, flexion of the toes and knee.   For that muscle group, 10, 20, and 30 percent ratings are respectively warranted   for disability that is moderate, moderately severe, and severe.  38 C.F.R. § 4.73, Diagnostic Code 5311. 

Following a review of the record, the Board finds that the Veteran's shell fragment wound residuals of the right leg do not meet or more nearly approximate the criteria for a rating in excess of 10 percent based on impairment to Muscle Group XI.  The Veteran subjectively complains of the cardinal signs of muscle disability, to include weakness, lowered threshold of fatigue, and pain.  VA outpatient treatment records and reports of VA examination detail the complaints of pain.  The Board notes that incoordination and uncertainty of movement have been attributed to the non-service connected left total hip replacement performed in 1987 complicated by drop of the foot. 

VA outpatient treatment records are generally devoid of complaints referable to the shell fragment wound of the right leg and generally show motor strength in the right lower extremity of no worse than 4/5.  In November 2002 and February 2003, the Veteran denied weakness and/or difficulty ambulating, and deep tendon reflexes were symmetrical and equal bilaterally.  In March 2004 and April 2006, strength and reflexes were symmetrical.  In March 2007, there was full range of motion of the extremities, intact motor examination, and deep tendon reflexes were 2/4.  The provider noted equal muscle strength in bilateral upper and lower extremities.  In April 2007 and April 2008, there was good symmetrical strength, and reflexes   were brisk and symmetrical.  In May 2009, motor examination was normal and deep tendon reflexes were 2+.  In October 2009, it was noted that the Veteran ambulates with a left ankle foot orthosis (AFO) with a walker, and he could walk a very limited distance secondary to weakness and pain.  At that time, active range of motion of the extremities was within normal limits, and right lower extremity motor strength was 4+/5.  In January 2011, there was good symmetrical strength, and reflexes were brisk and symmetrical.  In November 2011, the Veteran again was noted to have bilateral leg weakness and an AFO on the left leg.  At that time, motor strength was 5/5 in the bilateral upper and lower extremities, and deep tendon reflexes were intact.  In June 2012, motor strength in the right lower extremity was 4/5, reflexes were symmetrical, and active range of motion was within normal limits.

The Veteran has been afforded multiple examinations during the course of the appeal.  Upon VA joints, muscles, and neurological examination in July 2004,      the Veteran complained of intermittent pain, stiffness, swelling, giving way, and locking of the right knee precipitated by walking.  Range of motion of the right knee was from zero to 120 degrees.  There was pain, weakness, and lack of endurance following repetitive use.  Stability was within normal limits bilaterally.  Muscle strength of the right lower extremity was 4/5.  While there was likely tendon damage, there was no evidence of muscle herniation.  The muscle groups were able to move the joints independently.  Reflexes of the knee were +1. 

During a June 2008 VA examination, it was noted that the Veteran had bilateral extremity pain that was precipitated by ambulation.  He was able to ambulate with a rolling walker up to two blocks.  Muscle strength testing revealed general bilateral lower extremity weakness.  The examiner noted that activities of daily living were possible but limited by pain, easy fatigability, and/or weakness.  The examiner further found that bilateral fractures of pelvis and left acetabulum are related to       a prior motor vehicle accident (and thus, not service connected) and not to the shrapnel injury to right buttock and right proximal thigh.

During the most recent VA muscle examination in September 2014, the examiner did not find that the Veteran's shell fragment wound residuals involved Muscle Group XI.  While the examiner noted relevant motor strength findings of 3/5 in right knee flexion and 2/5 in right ankle plantar flexion, the Board observes that those findings were bilateral, and the examiner found no muscle atrophy.  Furthermore, the examiner specifically determined that the strength findings were not related to the Veteran's service-connected muscle injury.  The examiner found that the Veteran's age and a number of nonservice-connected disabilities contributed to his generalized weakness. 

As discussed above, the record supports that the Veteran's right leg disability is manifested by pain, some weakness, and resulting functioning impairment.  However, objective medical evidence is somewhat tempered when compared to the Veteran's contention regarding characterizing his right leg as moderately severe or severe.  Though the July 2004 VA muscle examiner indicated that tendon damage was more than likely, there was no indication of a loss of deep fascia and muscle substance,   soft or flabby muscles, or visible atrophy of the right lower extremity.  Furthermore subsequent VA examiners found significant involvement of nonservice-connected disabilities regarding functional impairment, particularly with ambulation.  While   the September 2014 VA examiner did note some impairment of muscle tonus (though presumably at a different muscle level than Muscle Group XI), the examiner found  no fascial defects or evidence of defects associated with muscle injuries, nor was  there muscle atrophy.  Similarly, ongoing VA treatment notes dated from 2002 to 2015    are negative for evidence of loss of deep fascia, muscle substance, atrophy, and significantly, they show that tests of strength, compared with sound side, did not demonstrate positive evidence of impairment.  On the contrary, findings of decreased motor strength were either bilateral or worse on the left (nonservice-connected) side.  
 
Taking the evidence as a whole, the Board finds that the appropriate characterization for rating purposes of the Veteran's right leg disability, for Muscle Groups XI, is moderate, consistent with the currently-assigned 10 percent rating.  Thus, a higher rating is denied.

Turning to the right buttock, the Veteran's shell fragment wound residuals were previously rated as 10 percent disabling pursuant to Diagnostic Code 5318, but by  a January 2015 rating decision, they are now rated as 20 percent disabling pursuant to Diagnostic Code 5317, effective December 1, 2003, the date of receipt of the increased rating claim on appeal.  With respect to the change in Diagnostic Code, it appears from a review of the record that while the RO initially assigned Diagnostic Code 5318 based on injury to the pelvic girdle, that assignment was not based on a specific muscle identified by an examiner.  Indeed, prior to September 2014, service treatment records, a November 1945 service examiner, and a May 1947 examiner discuss generally a wound to the right buttock.  Therefore, as the RO's change in Diagnostic Code pertaining to the evaluation of the Veteran's service-connected right buttock disability more appropriately captures the nature of his disability, the Board finds that is proper.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993).  Furthermore, the Veteran is not prejudiced by this action as it affords him the opportunity for a higher schedular rating than the 10 percent rating available for the same moderate level of disability pursuant to Diagnostic Code 5318.

Diagnostic Code 5318 provides evaluations for disability of Muscle Group XVIII.  38 C.F.R. § 4.73.  The functions of those muscles are outward rotation of thigh and stabilization of hip joint.  For that muscle group, 10, 20, and 30 percent ratings are respectively warranted for disability that is moderate, moderately severe, and severe.  38 C.F.R. § 4.73, Diagnostic Code 5318. 

Diagnostic Code 5317 provides evaluations for disability of Muscle Group XVII.  38 C.F.R. § 4.73.  The functions of those muscles are extension of the hip, abduction of the thigh, elevation of the opposite side of the pelvis, and tension of fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XIV, in postural support of the body steadying the pelvis upon head of femur and condyles of femur on tibia.  For that muscle group, 20, 40, and 50 percent ratings are respectively warranted for disability that is moderate, moderately severe, and severe.  38 C.F.R. § 4.73, Diagnostic Code 5317. 

Also relevant here, based on the most recent September 2014 VA examination, is Diagnostic Code 5316, which provides evaluations for disability of Muscle Group XVI.  The function of that muscle group is flexion of the hip.  For that muscle group, zero, 10, 30, and 40 percent ratings are respectively warranted for disability that is slight, moderate, moderately severe, and severe.  38 C.F.R. § 4.73, Diagnostic Code 5316.

Turning to the evidence, VA treatment records dated from June 2002 through January 2015 are devoid of any complaints referable to the Veteran's shell fragment wound to the right buttock.  As discussed in more detail above, those records show generally weakness in the right lower extremity, but motor strength in the right lower extremity of no worse than 4/5, symmetrical strength and reflexes, and deep tendon reflexes ranging from normal to periodically brisk.  Those records are essentially silent for any reference to the right buttock or thigh.

Also as discussed above, the Veteran underwent a VA muscles examination in July 2004.  On that occasion, it was noted that the Veteran sustained a shrapnel injury   to the right buttock and right lower extremity while in service, and underwent hospitalized for about one month and had surgery.  The right buttock muscle was noted to have been injured. A fracture of the pelvis was listed as an associated injury, and it was noted that the Veteran had a left total hip replacement in 1987 secondary to fracture. (The evidence of record indicates that the Veteran was involved in a serious automobile accident in the late 1980s or early 1990s        which resulted in left pelvic fractures.)  Again, examination revealed likely     tendon damage, but no evidence of muscle herniation, and muscle strength of the right lower extremity was 4/5. The muscle groups were able to move the joints independently.  An accompanying X-ray of the Veteran's pelvis revealed an old healed fracture of the left acetabulum and bilateral inferior pubic rami, and a June 2004 X-ray of his right hip also revealed a metallic foreign body in the soft tissues of the right groin and old healed fractures of the right superior and inferior rami. The Veteran was diagnosed with an old shrapnel injury to the right buttock and right proximal thigh with metallic foreign bodies remaining in the right groin. 

The Veteran underwent another VA muscles examination in June 2008, in order     to determine whether the old healed fractures of the right superior and inferior   rami (revealed by X-ray in June 2004) were due to the Veteran's in-service shell fragment wound or to the post-service automobile accident in which his left pelvis was fractured.  At this examination, it was noted that the Veteran sustained a shrapnel injury to his right buttock and right proximal thigh (with injury to the    soft tissues, not bones) during active military service, and underwent hospitalization for about two months and had surgery for some shrapnel excision.  It was also  noted that the Veteran had left leg trauma in a motor vehicle accident in 1987,     and underwent hospitalization and surgery in a private hospital.  The right buttock muscle was noted to have been injured.  The Veteran complained of bilateral lower extremity pain and weakness. 

Examination in June 2008 revealed that the Veteran's motion was limited by pain, easy fatigability, and weakness.  However, there was no bone or joint damage     and no muscle herniation.  The muscle groups were able to move the joints independently.  No new X-rays were performed.  The Veteran was diagnosed     with an old shrapnel injury to the right buttock and right proximal thigh with    some foreign bodies remaining in the soft tissues, and bilateral fractures of the pelvis and of the left acetabulum with post-surgical changes and left total hip replacement.  The examiner noted that it was clear from the service treatment records that the shrapnel injury to the Veteran's right buttock and right proximal thigh during   active military service involved only soft tissues with no fractures.  Therefore, the examiner opined that the bilateral fractures of the pelvis and of the left acetabulum were related to the Veteran's post-service motor vehicle accident and were not related to the in-service shrapnel injury.

The most recent VA examination in September 2014 revealed involvement of Muscle Groups XVI and XVII on the right side.  The examiner did not find involvement of Muscle Group XVIII.  Regarding Muscle Group XVI, the examiner noted a foreign body located in the right group per hip x-rays in 2004.  Regarding Muscle Group XVII, the examiner indicated that the muscle damage was not so severe such that the Veteran is unable to rise from a seated and stooped position and to maintain postural stability without assistance of any type.  On further examination, the examiner noted minimal scarring and found no fascial defects or evidence of fascial defects associated with any muscle injuries.  However, there was some impairment of muscle tonus.  Regarding the cardinal signs and symptoms of muscle disability, the examiner found consistent loss of power, occasional weakness, occasional lowered threshold of fatigue, and occasional fatigue-pain.  On muscle strength testing, hip flexion was    2/5 on the right as compared to 3/5 on the left.  There was no muscle atrophy.  

The September 2014 examiner observed that the Veteran uses a wheelchair, a   cane, and a left AFO, but noted that he is wheelchair bound due to multiple medical problems and has generalized weakness.   It was specifically noted that the use of the assistive devices is not secondary to his muscle injury, and that old healed fractures of the pelvis, left total hip replacement, prostate cancer, and multiple medical problems cause him to be wheelchair bound.  The examiner determined that the Veteran's muscle injuries did not impact his ability to work and further noted that he has multiple medical problems and is 89 years old causing him to be wheelchair bound.

Based on the foregoing, the Board concludes that a rating in excess of 20 percent is not warranted for the right buttock residuals of a shell fragment wound under any diagnostic code.  In this regard, the evidence does not support moderately severe    or severe muscle involvement, as none of the VA examinations of record or VA treatment of record show indications on palpation of loss of deep fascia, muscle substance, normal firm resistance of muscles compared with the sound (left) side, or soft flabby muscles in the wound area.  On the contrary, while the September 2014 VA examiner noted some impairment in muscle tonus, there were no fascial defects or evidence of fascial defects associated with any muscle injuries.  Furthermore,  any scarring noted was minimal, and aside from consistent loss of power, the other reported cardinal signs and symptoms were only occasional, including weakness, threshold of fatigue, and fatigue-pain.  There was no finding of impairment of coordination or uncertainty of movement.  Similarly, the July 2004 and June     2008 VA examination reports show complaints of pain, and the June 2008 VA examiner noted that motion is limited by pain/easy fatigability/weakness, but did not otherwise indicate that such complaints were consistent, and the ongoing treatment records do not support that they were. 

Moreover, while there was some positive evidence of impairment on motor strength testing in September 2014, as the Veteran was shown to have less motor strength in hip flexion on the right (2/5) side when compared to the left (3/5), the examiner found that the motor strength findings were not the result of the muscle injury.  In this regard, the Board notes that on the July 2004 VA examination, the Veteran   was shown to have less motor strength in hip flexion on the left (3/5) side when compared to the right (4/5).  Additionally, as discussed in more detail above, ongoing VA treatment notes frequently showed either symmetrical strength (e.g. November 2011, April 2008, April 2007, March 2007, April 2006, March 2004) or greater motor strength on the right side (e.g., June 2012, October 2009).  In any event, in the absence of consistent complaints of the cardinal signs and symptoms beyond loss of power, and absent evidence of loss of deep fascia, muscle substance, normal firm resistance of muscles compared with the sound (left) side, or soft flabby muscles in the wound area, the Board finds that the evidence does not more nearly approximately moderately-severe muscle injury to warrant a higher rating under Diagnostic Codes 5316 or 5317 for the involved muscle groups.  38 C.F.R. § 4.73.

The Board also points out that Diagnostic Code 5318 only provides for a rating in excess of 20 percent if the evidence shows severe muscle injury, which is clearly not shown by the record here.  38 C.F.R. § 4.73.  As stated, there are occasional    but not consistent complaints of more than one cardinal sign or symptom of muscle damage, and there is no evidence of loss of deep fascia or muscle substance, soft flabby muscles in the wound area, abnormal swelling or hardening with contraction, or evidence of severe impairment of function of the right hip when compared to the left.  Of note, the June 2008 VA examiner noted that muscle contraction was felt on examination and did not otherwise indicate any abnormalities with contraction.

In sum, the Board finds that the Veteran's current residuals of a shell fragment wound to the right buttock are consistent with a 20 percent rating under Diagnostic Code 5317 for muscle moderate injury.  Indeed, the evidence shows a consistent complaint of one of the cardinal signs or symptoms of muscle injury, a small scar, and some impairment of muscle tonus.  38 C.F.R. § 4.56(d)(2).  The preponderance of the evidence is against the assignment of higher or separate compensable ratings at any point during the period on appeal.  

3. Right lateral femoral cutaneous neuropathy

The Veteran contends that a higher rating is warranted for his right lateral femoral cutaneous neuropathy. 

As an initial matter, the Board notes that the Veteran receives a separate rating for muscle injury associated with the shell fragment wound of the right leg and right buttock.  Thus, any symptomatology related to those disorders cannot be considered in the assignment of the rating for neuropathy.  See 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).

The Veteran's right lateral femoral cutaneous neuropathy is currently rated as 10 percent disabling under Diagnostic Code 8526 for mild incomplete paralysis of the anterior crural nerve (femoral).  38 C.F.R. § 4.124a.  A higher 20 percent rating is assigned for moderate incomplete paralysis of the anterior crural nerve (femoral).  Id.  

Following a review of the record, the Board finds that a rating in excess of 10 percent is not warranted, as the evidence more nearly approximates mild incomplete paralysis of the right lateral femoral nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  

In this regard, VA outpatient treatment records dated between 2002 and 2004 are devoid of complaints or treatment referable to the Veteran's right lateral femoral cutaneous neuropathy.  In November 2002, February 2003, and March 2004, the Veteran variously denied numbness, tingling, weakness, sensory abnormalities or focal weakness, and physical examinations during those visits revealed normal sensation, and symmetrical and equal deep tendon reflexes, bilaterally.  

Neurological evaluation performed by VA in July 2004 showed the Veteran had knee extension 5/5, knee flexion 4/5, and foot dorsi/plantar flexion 5/5 on motor examination.  Reflexes were knees +1 and ankles 0.  The Veteran was diagnosed with residual weakness of the right leg.  His gait was noted to be abnormal due to the nonservice-connected left foot drop.  

Thereafter, in March 2005 and April 2006, the Veteran again denied sensory abnormalities or focal weakness, and during the latter visit, physical examination revealed symmetrical strength, reflexes and sensation throughout.  Similarly, in March 2007, deep tendon reflexes were 2/4, sensory and motor were intact, and    the Veteran displayed equal muscle strength in the upper and lower extremities, bilaterally.  He also exhibited full range of motion of the lower extremities, had no difficulty ambulating at that time, and denied any sensory abnormalities or focal weakness.  In April 2007, he felt well with no complaints and examination at      that time, and in April 2008, revealed good symmetrical strength, brisk and symmetrical reflexes, and normal sensation.  Sensation was also intact in July  2008.  In May 2009, sensory and motor examinations were normal, there were no focal neurological deficits, and the Veteran's gait observed for 20 feet was normal.        At that time, deep tendon reflexes were 2+/4 bilaterally in the upper and lower extremities.  In October 2009, he was noted to walk with assistive devices and very limited distances secondary to weakness and pain; however, at that time, active range of motion of the lower extremity was within normal limits, motor strength was 4+/5, and sensation was intact.  Subsequent visits in January 2011, November 2011, and June 2012 cumulatively revealed bilateral leg weakness but sensation that was normal or intact and right lower extremity motor strength no worse than 4/5.  Reflexes were also found to be symmetrical in January 2011 and June 2012, albeit brisk, in January 2011, and intact in November 2011.  Range of motion was also full, without deficit in November 2011.  In February 2013, the Veteran again denied any sensory abnormalities and focal weakness.

Also probative is the absence of discussion of impairment due to right lateral femoral cutaneous neuropathy on the November 2011 and June 2012 medical statements submitted on the Veteran's behalf relating to his housebound status.  Furthermore, consistent with the foregoing evidence, the June 2012 statement reflects that examination revealed 4/5 motor strength and active range of motion within normal limits in the right lower extremity, as well as symmetrical reflexes and intact sensation.  

Most recently, a September 2014 VA examination revealed further loss of motor strength in the right lower extremity with findings of hip flexion of 2/5, knee flexion of 3/5, and knee extension, ankle plantar and dorsiflexion  of 2/5.  However, the examiner noted that the findings are the result of the Veteran having multiple medical problems and generalized weakness, not as a result of service-connected disability.

Based on the foregoing evidence showing that the Veteran's right lateral femoral cutaneous neuropathy was primarily manifested by some leg weakness and pain,  but without objective evidence of decreased sensation or more impaired reflexes, the Board finds that a rating in excess of 10 percent is not warranted for the right lower extremity.  The Board acknowledges that the Veteran was at times noted to have brisk reflexes; however, during the extensive period on appeal, that finding was only noted on a few occasions, such as in April 2007, April 2008, and January 2011.  Further, and more probative, when found, the finding of brisk reflexes was not attributed to the right lower extremity, but was rather noted generally.  Nor   was it attributed to right lateral femoral cutaneous neuropathy.  In this regard, the Board observes that the Veteran has a variety of health problems that affect his lower extremities and his ability to ambulate, as documented in the ongoing VA treatment notes, including: left foot drop with use of an ankle foot orthosis (January 2011, October 2009, January 2001), degenerative joint disease involving multiple joints, including knee and spine (October 2009), status post left hip replacement (February 2013, August 2006), bilateral foot neuropathy (January 2011) and severe peripheral neuropathy (March 2001, December 2001).  Indeed, the Veteran's ambulatory problems have largely been attributed to age and nonservice-connected disabilities, to include by a September 2014 VA examiner.  

In any event, even acknowledging the Veteran's complaints of pain and weakness - which is notably contemplated by the Veteran's muscle ratings (38 C.F.R. § 4.56(d)) - the objective evidence does not show impairment in sensation or reflexes sufficient to more nearly approximate a moderate disability.  The record is essentially negative for objective findings of impaired sensation or evidence of more than mild reflex impairment (which, notably, has not attributed to the right lower extremity or femoral nerve neuropathy).  Nor is there evidence of functional impairment beyond pain and some weakness with ambulation, to include any specifically attributed to the right lateral femoral cutaneous nerve.

In sum, the Board finds that the evidence of record is consistent with mild incomplete paralysis of the femoral nerve, and does not more nearly approximate moderate incomplete paralysis of the femoral nerve to warrant a higher 20 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  Thus, a higher rating is denied.


4. Postoperative Chronic Hypertrophic Rhinitis with Polyposis

The Veteran contends that his postoperative chronic hypertrophic rhinitis with polyposis warrants a compensable rating.  He has not provided specific assertions  as to why he believes a higher rating is warranted.

The Veteran's rhinitis is currently rated as noncompensable under Diagnostic Code 6522.  A 10 percent rating is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

Here, following a review of the record, the Board finds that the criteria for a higher 10 percent rating have not been met, as the evidence does not show greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  See 38 C.F.R. §§ 4.3, 4.7. 

In this regard, a June 2014 VA examiner explicitly found that there was not      greater than 50 percent obstruction of the nasal passage on both sides, nor was  there complete obstruction on either the right or left side due to rhinitis.  Nor       was there permanent hypertrophy of the nasal turbinates or polyps.  While the Veteran's wife stated that he has a runny nose all the time, the examiner found no evidence of rhinitis and noted that there is no documentation of clinic visits related to his rhinitis over the last two years.  Similarly, a July 2004 VA examiner found no nasal obstruction on physical examination, and there were no other symptoms of allergic rhinitis noted, nor were there reported allergic attacks.  The Veteran also denied interference with breathing though his nose, purulent discharge, dyspnea, speech impairment, chronic sinusitis and any periods of incapacitation. 

Ongoing VA treatment notes are also silent for evidence of nasal obstruction and generally devoid of treatment for rhinitis.  From April 2002 to March 2007, the Veteran generally denied nasal polyps, drainage, epistaxis, or sore throats.  Physical examination in November 2002 and February 2003 revealed the nares to be patent without septal deviation nor turbinate hypertrophy and there was no discharge noted.  In March 2004, March 2005, and April 2006, the nares were patent and mucosa was not edematous, and examination in April 2007 and April 2008 revealed no polyps.  In May 2009, the nose was described as clear.  In January 2011, he reported nasal stuffiness, but no obstruction was noted, nor were any polyps found.  In February 2013 and February 2014, the Veteran denied nasal congestion and nasal drainage on review of systems.  

In sum, neither the VA examinations nor the treatment notes of record show greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction on one side, or polyps to warrant a higher compensable rating.  38 C.F.R. § 4.97, Diagnostic Code 6522.  Therefore, a compensable rating for postoperative chronic hypertrophic rhinitis with polyposis is denied.

5. Thrombotic Hemorrhoids, Post Hemorrhoidectomy

The Veteran contends that he is entitled to a compensable rating for his service-connected hemorrhoids, currently rated as noncompensably (0 percent) disabling.  He has not provided specific assertions as to why he believes a higher rating is warranted.

Under Diagnostic Code 7336 pertaining to internal and external hemorrhoids, a noncompensable rating is assigned for mild or moderate hemorrhoids, external or internal.  38 C.F.R. § 4.114.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrence.  Id.  A 20 percent evaluation is assigned for persistent bleeding with secondary anemia or with fissures.  Id.

After a review of the record, the Board finds that a compensable rating is not warranted, as the evidence does not show frequent recurrences of large or irreducible hemorrhoids with excessive redundant tissue, or persistent bleeding  with secondary anemia, or fissures.  

VA examination reports from July 2004 and June 2014 are negative for evidence   of large or irreducible hemorrhoids with excessive redundant tissue, bleeding, or fissures.  While the July 2004 examiner found nontender external hemorrhoids inferiorly, there was no evidence of bleeding or thrombosis of the hemorrhoids.  Nor was there evidence of melena and the Veteran denied bright red blood per his rectum.  The examiner also noted that there was no evidence of fissures or anemia, and the Veteran denied treatment for his hemorrhoids.  The June 2014 VA examiner    found no evidence of thrombosing, or indeed, any external hemorrhoids, nor were any other signs, symptoms, or abnormalities noted.  The examiner did document  the Veteran's wife's report of occasional complaints of pain in the anus, but no objective evidence of hemorrhoids was present.  The Veteran again denied current treatment for hemorrhoids and the examiner noted that there was no documentation in the Veteran's treatment record that he was treated for or complained of problems related to hemorrhoids over the last two years.

Similarly, VA treatment notes dating from June 2002 through January 2015             are essentially silent for complaints, objective findings, or treatment related to hemorrhoids.  The Board is cognizant that around April 2006, the Veteran was    found to have anemia, and that anemia was subsequently noted during periodic       VA treatment thereafter, including as recently as June 2014.  However, there is no indication in those records that the anemia is secondary to hemorrhoids, and the  Board notes that there is no evidence of persistent or, indeed, any bleeding.  In        this regard, during the VA treatments in which anemia was discussed, the Veteran denied generally gastrointestinal symptoms such as abdominal pain, nausea, vomiting, diarrhea or constipation and did no otherwise report bleeding (April 2006, March 2007) or reported that he feels well with no complaints (April 2008).  During those visits, he also deferred physical examination.  Thus, absent evidence of recurrent hemorrhoids that are irreducible or thrombosing, excessive redundant tissue, persistent bleeding with anemia, or anal fissures, there is no basis in the treatment records upon which to grant a higher rating pursuant to Diagnostic Code 7336.

In sum, the preponderance of the evidence indicates there has been no evidence of large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrence.  38 C.F.R. § 4.114.  Therefore, a compensable rating for hemorrhoids is denied.

6.  Extraschedular Consideration

Finally, the Board has considered whether the Veteran's right buttock and thigh scar, shell fragment wound residuals of the right buttock and leg, right cutaneous femoral neuropathy, rhinitis, and hemorrhoid disabilities have presented an exceptional or unusual disability picture at any time during the period on appeal so as to render impractical the application of the regular schedular standards such that referral to   the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology for each disability, and provide for additional or more severe symptoms than currently shown by the evidence.

As detailed, the Veteran's hemorrhoids-related complaints and symptoms, including external tender hemorrhoids, are contemplated by the Rating Schedule's established criteria, and the Board has considered the Veteran's other complaints such as pain, as well as the overall impact of his disability, in finding that a higher rating is warranted.  Similarly, the Veteran's right lower extremity muscle, nerve, and scar complaints, primarily pain and weakness, are specifically contemplated by the diagnostic criteria pertaining to those disabilities.  Regarding the rhinitis disability, the record is similarly negative for treatment, and the while the Veteran's wife reported a runny nose, that is not shown objectively in the record.  Indeed, the record does not show frequent hospitalizations, or indeed treatment, or marked interference with employment related to any of these disabilities, and some occupational impairment is contemplated by his schedular disability ratings.       Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Furthermore, recent VA examiners in May 2014 and September 2014 found no significant occupational       or functional impairment due to service-connected disabilities on appeal, nor did previous examiners in June 2008 and July 2004.  The assigned ratings are adequate, and the Board finds that no further analysis is necessary under Thun, 22 Vet. App. 111.  Referral under 38 C.F.R. § 3.321 is not warranted. 

In sum, as the preponderance of the evidence is against the claims for increase, the benefit of the doubt doctrine is not applicable, and the increased rating claims above must be denied.  Gilbert, 1 Vet. App. at 54.

B.  TDIU

The Veteran contends that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  He asserts that his service-connected disabilities and medications taken for the same preclude all employment. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training,  and previous work experience in arriving at a conclusion but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As an initial matter, the Board notes the schedular requirements for a TDIU are met.  The Veteran is service-connected for PTSD, rated as 50 percent disabling; shell fragment wound residuals of the right buttock, rated as 20 percent disabling; shell fragment wound residuals to the right leg, rated as 10 percent disabling; right lateral femoral cutaneous neuropathy, rated as 10 percent disabling, scars of the right buttock and thigh, rated as 10 percent disabling; and postoperative chronic hypertrophic rhinitis with polyposis and thrombotic hemorrhoids, post hemorrhoidectomy, each rated as noncompensable.  His combined schedular rating has been 70 percent since December 1, 2003.  Thus, the schedular criteria for a TDIU are met.  38 C.F.R. § 4.16(a).

The appropriate TDIU standard is not whether a veteran is able to obtain any employment, or to maintain marginal employment; rather, the standard is a subjective one and is whether a veteran can obtain and maintain substantially gainful employment.  Based on a review of the evidence and after resolving all doubt in the Veteran's favor, the Board concludes that an award of TDIU is warranted.  

In this regard, the Veteran has not been gainfully employed at any point during        the period on appeal, and VA examinations and ongoing VA treatment records document that the Veteran has both mental and physical impairment due to his service-connected disabilities.  They show right lower extremity pain and weakness due to his service-connected shell fragment wound residuals involving muscle        and nerve damage, as discussed in detail above, as well as poor attention and concentration due to his psychiatric disorder.  For example, in October 2006, the Veteran was too tired to answer the provider's questions, and the provider observed poor attention and concentration in diagnosed chronic PTSD.  Additionally, the Veteran has asserted that his medications for his service-connected disabilities   affects his employability, and the Board notes that VA treatment records in 2005 document increased psychiatric symptoms, including irritability, easy startle, and passive suicidal ideation, in the context of medications.  

The Board point out that the Veteran's PTSD is rated as 50 percent disabling, supportive of occupational impairment, and a July 2004 VA examiner determined that the Veteran's psychiatric dysfunction would have a moderate impact on his employability.  When taken in combination with the impairment caused by the service-connected physical disabilities, the Board finds that the combination of the Veteran's service-connected disabilities render him unemployable.  

The Board is cognizant of the May 2014 VA opinions indicating that the Veteran's service-connected physical disabilities (right buttock shell fragment wound, right leg shell fragment wound, right buttock and thigh scar, right lateral femoral cutaneous neuropathy, rhinitis, and hemorrhoids) in conjunction with his PTSD should not render him unable to obtain or retain gainful employment (without regard to his age).  However, that opinion as stated is speculative and did not address the impact of the medications used to treat the Veteran's service-connected disabilities.  In any event, regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable).

As such, the Board finds that the evidence in at least equipoise, and that a TDIU on a schedular basis is warranted.


ORDER

An initial disability rating in excess of 10 percent for a scar of the right buttock and thigh is denied. 

A disability rating in excess of 10 percent for right lateral cutaneous neuropathy is denied.

A disability rating in excess of 10 percent for residuals of a shell fragment wound to the right leg is denied.

A disability rating in excess of 20 percent for residuals of a shell fragment wound to the right buttock is denied.


	(CONTINUED ON NEXT PAGE)


A compensable disability rating for postoperative chronic hypertrophic rhinitis with polyposis is denied.

A compensable disability rating for thrombotic hemorrhoids, post hemorrhoidectomy, is denied.

A TDIU is granted.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


